internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc p si 7-plr-120315-98 date date in re legend h w trust a_trust b_trust c child child child state applicable_state_statute x y dear you requested rulings concerning the income estate gift and generation- skipping transfer gst tax consequences of a proposed division of each of three trusts into three separate trusts this letter is in response to your request the taxpayers have represented the following facts h and w also referred to collectively as grantors were husband and wife h and w are deceased they were survived by their three children child child and child at the time of this ruling there is one surviving child and one surviving_spouse of a child of h and w plr-120315-98 trust a was established under the will of h who died in x under the terms of trust a net_income of trust a is to be distributed per stirpes among h’s issue living at the time of the distribution and w w was to take the same share she would if she were a child of h after the death of w net_income is to distributed per stirpes among h’s issue living at the time of each distribution trust a will terminate on the death of the last to die of child child and child on termination trust property is to be distributed in fee simple among h’s issue then living per stirpes the terms of trust a allow for encroachment of principal for the proper support maintenance and education of anyone entitled to income from trust a no powers of appointment are conferred by the terms of trust a by deed_of_gift dated y w transferred interests in certain real_property including timberland to child child and child and their spouses for their lifetime and then for the lifetime benefit of the descendants of child child and child per stirpes the terms of the deed_of_gift do not allow for encroachment of principal further no powers of appointment are conferred by the terms of the deed_of_gift under state law the terms of the deed_of_gift establish legal life estates and remainder interests and impose on the life tenants or their successors the fiduciary duties of trustees to manage the property and to hold and administer the proceeds from any sale of the property the legal estates and equitable interests created by this deed_of_gift have been administered since the original conveyance as trust b under the terms of the deed_of_gift administered as trust b_trust b will terminate on the death of the last to die of child child and child and their spouses on termination of trust b_trust property is to be distributed in fee simple among the lineal_descendants of child child and child then living per stirpes by a separate deed_of_gift dated y h transferred interests in certain real_property including timberland for the lifetime benefit of child child and child and then for the lifetime benefit of the descendants of child child and child per stirpes the terms of the deed_of_gift do not allow for encroachment of principal further no powers of appointment are conferred by the terms of the deed_of_gift under state law the terms of the deed_of_gift establish legal life estates and remainder interests and impose on the life tenants or their successors the fiduciary duties of trustees to manage the property and to hold and administer the proceeds from any sale of the property the legal estates and equitable interests created by this deed_of_gift have been administered since the original conveyance as trust c under the terms of the deed_of_gift administered as trust c trust c will terminate on the death of the last to die of child child and child on termination of trust c trust property is to be distributed in fee simple among the lineal_descendants of child child and child then living per stirpes plr-120315-98 each of the branches of the family1 has its own philosophy about the management of the assets of the trusts there are differences of opinion among the branches of the family concerning the timber management contracts of the trusts and the investment policy of the trusts as a result a division of the trusts is desirable to enable the trustees to administer the trusts in the best interests of the beneficiaries the interested parties propose to institute a proceeding in state court concerning the division of three trusts and the partition of timberland by life tenants and remaindermen in order to divide each of three family trusts trusts a b and c into three separate trusts for a total of nine trusts each for the benefit of one of the three branches of the family_trust a will be partitioned into trusts a1 a2 and a3 the terms of trusts a1 a2 and a3 with respect to income and principal distributions and with respect to termination of the trusts will be identical to the terms of trust a except that each such separate trust after division will be for the sole benefit of one of the three branches of the family notwithstanding such division any encroachment on principal for a beneficiary of a separate trust a1 a2 or a3 resulting from the division of trust a will be made pro_rata from all of the separate trusts resulting from the division of trust a a1 a2 and a3 the timberland held in trusts b and c will be legally partitioned into three separate parts it is represented that the rights of the life tenants and remaindermen with respect to present and future interests in this property and with respect to ultimate vesting in possession of this property will be identical to the rights set forth in the original deeds except that each separate share after partition will be owned solely by the children and further descendants in one of the three branches of the family_trust b with respect to its remaining assets will be partitioned into trusts b1 b2 and b3 the terms of trusts b1 b2 and b3 with respect to income and principal distributions and with respect to termination of the trusts will be identical to the terms of trust b except that each such separate trust after division will be for the sole benefit of one of the three branches of the family_trust c with respect to its remaining assets will be partitioned into trusts c1 c2 and c3 the terms of trusts c1 c2 and c3 with respect to income and principal distributions and with respect to termination of the trusts will be identical to the terms of trust c except that each such separate trust after division will be for the sole benefit of one of the three branches of the family for purposes of this ruling each child of h and w and that child’s lineal_descendants represent a branch of the family plr-120315-98 the nine resulting trusts will be allocated to the three branches of the family as follows a1 b1 and c1 a2 b2 and c2 and a3 b3 and c3 each branch of the family will thus be the beneficiaries of one-third of the partitioned timberland and one-third of the remaining assets in each of the three original trusts the trustees have requested the following rulings the proposed transaction will not cause any distribution from or termination of any interests in trusts a b or c or any successor trust resulting from the division transaction to be subject_to the generation-skipping_transfer_tax under sec_2601 of the internal_revenue_code the separate trusts resulting from the division will be treated as having been established before and being irrevocable on date the proposed transaction will not cause trusts a b or c any successor trust resulting from the partition transaction or any beneficiary to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 or sec_1001 the proposed transaction will not cause any beneficiary to be considered as having made a taxable gift and will not constitute a taxable gift to any beneficiary under sec_2501 ruling_request sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation- skipping transfer under an irrevocable_trust if additions are made to the trust after date section b ii provides that except as provided in sec_26 b ii b or c any trust in existence on date is considered an irrevocable_trust sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax plr-120315-98 sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person trusts a b and c are generation-skipping trusts because they provide for distributions to more than one generation of beneficiaries below h and w’s generation trusts a b and c however have been exempt from the gst tax pursuant to sec_26 b i because they were irrevocable on date and there have been no additions to them since that date you have requested a ruling that the partition of trusts a b and c into separate trusts will not cause the resulting sub-trusts to be subject_to the gst tax an amendment to an exempt trust that modifies or otherwise changes the quality value or timing of any of the powers or beneficial interests rights or expectancies originally provided under the terms of the trust will cause the trust to lose its exemption from the gst tax a trust’s exemption from the gst tax is not affected however by amendments relating to the administration of a_trust you have represented that trusts a b and c were irrevocable on date and no additions have been made to trusts a b or c after that date based on the information submitted and the representations made the interests of the income beneficiaries under the partition of trusts a b and c will remain the same and the timing of the termination of the trusts will remain the same consequently the value of the income and corpus interests of each income_beneficiary will not change materially as a result of the partition of trusts a b and c therefore the partition of trusts a b and c will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of trusts a b and c accordingly the division transaction will not cause any distribution from or termination of any interests in trusts a b or c or any successor plr-120315-98 trust resulting from the division transaction to be subject_to the generation-skipping_transfer_tax under sec_2601 of the internal_revenue_code further the separate trusts resulting from the division will be treated as having been established before and being irrevocable on date provided that no additions to the trusts are made after date ruling_request sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that generally the gain_or_loss realized from a conversion of property into cash or from an exchange of property for other_property differing materially either in_kind or extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange is a disposition under sec_1001 see sec_1_1001-1 of the regulations an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers u s pincite revrul_69_486 1969_2_cb_159 holds that a non-pro rata distribution of trust corpus in_kind by mutual agreement of the beneficiaries is subject_to gain_or_loss recognition under sec_1001 in the revenue_ruling there was no provision in the trust instrument allowing the trustee to make non-pro rata distributions and local law did not authorize the trustee to make a non-pro rata distribution_of_property in_kind because neither the trust instrument nor local law authorized the trustee to make a non-pro rata distribution the beneficiaries were viewed as having an absolute right to a ratable in_kind distribution accordingly the revenue_ruling holds that the distribution was plr-120315-98 equivalent to a ratable distribution to the beneficiaries followed by an exchange of property between the beneficiaries that was subject_to sec_1001 revrul_56_437 1956_2_cb_507 holds that the severance of a joint_tenancy in stock under a partition action provided for by state law to compel issuance of separate stock certificates is not a sale_or_exchange under applicable state law the right of the owners of the property to pursue such a result is an inherent ownership right each had in the property involved trusts a b and c assets to be divided under the proposal here consist primarily of timberland and other real_estate cash and cash equivalents and marketable_securities the shares of each issue of marketable_securities held by the three existing trusts will be divided equally among the respective resulting trusts certain real_estate_assets of the three trusts will be divided into undivided interests among the appropriate resulting trusts the proposed division of the marketable_securities the real_estate_assets and the cash are represented to be pro_rata and therefore unlike the situation in revrul_69_486 would not be equivalent to a pro-rata distribution followed by an exchange subject_to sec_1001 the division of timberland under the proposal however will not be strictly pro_rata the taxpayers represent that the timberland will be partitioned among the separate resulting trusts so that the separate trusts are not left as undivided owners of timberland the bulk of the timberland will be distributed such that each separate resulting trust will receive the same value in timberland acreage as each other separate trust the taxpayers represent that their proposed division of the timberland is appropriate under applicable_state_statute which states that where an undivided_interest in real_estate has been or may be granted or devised to a person for his lifetime with remainder or reversion to others such life_tenant may compel a partition provided the property is capable of fair and equitable partition as well as under applicable state case law which holds that a tenant in common has a statutory right to compel partition of the subject property and that joint owners of land are entitled to have partition in_kind each to have his share allotted to him in severalty with respect to whether there has been a sale_or_exchange of property that results in the recognition of loss or gain the essential questions are whether or not upon the partition of the timberland there has been a sale_or_exchange and whether upon the division of each of the three original trusts into three trusts the beneficiaries will have materially different rights to trust income and principal than they currently have plr-120315-98 in this case the division of trusts a b and c and the partition of the timberland will not constitute a sale_or_other_disposition for purposes of sec_1001 under the rationale of revrul_56_437 the partition of the timberland does not result in a sale_or_exchange the division of trusts a b and c does not result in a sec_1001 transaction because the exchanged properties are not materially different since they do not embody legal entitlements that are different in_kind or confer different rights and powers from those entitlements and rights the beneficiaries had prior to the proposed division we conclude that the proposed transaction will not cause trusts a b or c any successor trust resulting from the transaction or any beneficiary to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 or sec_1001 ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift and is included in computing the amount of gifts made during the calendar_year in this case the interest of each beneficiary will remain the same after the proposed division except as specifically contemplated in the instruments establishing trusts a b and c accordingly based on the facts submitted and the representations made we conclude that the proposed division will not cause any beneficiary to be considered as making a taxable gift under sec_2501 except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-120315-98 the material submitted in support of the request for rulings it is subject_to verification on examination sincerely paul f kugler associate chief_counsel joseph h makurath senior technician reviewer by enclosure
